ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 28, line 2, “the mas tubular elements” has been changed to “the at least two tubular mast elements”
In Claim 41, line 7, “fastening the element overconnectors” has been changed to “fastening the plurality of element overconnectors”
Authorization for this examiner’s amendment was given in an interview with Clint Mehall (Reg. No. 62380) on 7/8/2022.

Response to Amendments
Applicant's request for entry into AFCP 2.0 is acknowledged and is accepted, therefore, the Amendment filed 6/29/22 has been entered.  Claims 22-45 are pending in the application.  Claims 22, 41 and 43 have been amended.   Claims 44-45 are new.  Applicant’s amendments, in combination with the Examiner’s Amendments above, to the claims have overcome each 112 rejection lodged in the Final Office Action mailed 4/18/22.  Therefore, the rejections have been withdrawn.  


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/29/2022, with respect to claim 22 have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 
Allowable Subject Matter
Claims 22-45 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745